765 N.W.2d 879 (2009)
Rodney HANNA, Plaintiff-Appellee,
v.
Dario MERLOS, DDS, Defendant-Appellant.
Docket No. 138743. COA No. 289513.
Supreme Court of Michigan.
June 10, 2009.

Order
On order of the Court, motion for immediate consideration is GRANTED. The *880 application for leave to appeal the March 16, 2009 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration as on leave granted. See Scarsella v. Pollak, 461 Mich. 547, 549, 607 N.W.2d 711 (2000). We further ORDER that the trial court proceedings are stayed pending the completion of this appeal. On motion of a party or on its own motion, the Court of Appeals may modify, set aside, or place conditions on the stay if it appears that the appeal is not being vigorously prosecuted or if other appropriate grounds appear.